Citation Nr: 1810169	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-11 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus type 2 (diabetes).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an increased rating for a cervical spine disability, rated at 10 percent prior to July 5, 2012, 20 percent from July 5, 2012, and 30 percent from January 6, 2017, for functional impairment (except for a temporary total rating from June 23, 2011, to August 1, 2011), at 40 percent from July 5, 2012, and 50 percent from January 6, 2017, for right upper extremity radiculopathy, and at 30 percent from July 5, 2012, and 40 percent from August 24, 2017, for left upper extremity radiculopathy.   

4.  Entitlement to a compensable rating for gout of the right big toe.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and children


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to April 1998.  

This matter came before the Board of Veterans' Appeals (Board) from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing before the undersigned Veterans Law Judge was held at the RO in November 2016.  The hearing transcript has been associated with the record.  

This matter was previously before the Board in June 2017.  At that time, the Board remanded the aforementioned issues and claims for service connection for knee disorders.  In a December 2017 rating decision, the RO granted service connection for the knee disorders.  Thus, the appeal is satisfied with respect to those issues; they are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2017 remand, the Board requested that treatment records be obtained from a Naval Hospital.  The record indicates that these records were requested but there was no response from the hospital.  "VA [must] make as many requests as are necessary to obtain relevant records from a Federal department or agency," only ending its efforts to obtain records if VA "concludes that the records do not exist or that further efforts to obtain the records would be futile."  The evidence does not indicate that the Naval Hospital records do not exist or that further efforts would be futile: the fact that no response was received is not sufficient.  The records must be requested again.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain records dated from April 1998 from the Naval Hospital Jacksonville.  If the requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

 2. Undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claims.   

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




